Title: To Thomas Jefferson from Giuseppe Ceracchi, 16 July 1792
From: Ceracchi, Giuseppe
To: Jefferson, Thomas



Sir
Amsterdam 16 July 1792

I have the honor to acquaint you of my safe arrival after six weeks passage. Among the books I have read to pas my time, the Istory of American Revolution as being for me very interesting end am very sory that never had time to perused it in Philadelphia.
Here I had the satisfaction to see You the most staidy support of the Pileus. You Sir refused to go abroad till it was fixed with a proper fondation, end emploid your wisdom in wrighting and thinking for to oppose end blow of, every blak clouds that covered the means miesurs of Dispotism. La nuda verità estò stordita, Dante. Now I saes no more for Im affraid to offend the modesty of a Person that I estime to much. I was extreemely satisfid, to confirme the merit of Mr: Madison as you had reppresented to me some time ago. He had the Eminent Genius to draw the plan of the present Costitution, that prouves great Knowledg of Uman passions. Now excuse me Sir for I cant helpe to observe the coolnesse of the People of America upon personal merits, in any contry, end in every ages Mr: Madison would have received public acknowledgments, which are the sols of Emuletion; by that whay Grees and Rome became the norsery of Illustrious Men. If those honors produced disorder it must be attributed to the Time that corrupt every think, however I belive it is a vicius severity to confounde Eminent merits with the crowd of unfits, I’m very hangry on this subjet end will take a revenge. I shall honor my chisel with  cutting his bust in marbre; Artists reputation must be raised under the shadow of Great Men, so I serve my self at same time.
The general’s pleasing news I find in Urope are the march of Kings and Emperors in the Campi Elisei. The powerful Armies will not prevent the Frence revolution, in this moment the Jacobins are in perfect Ormony with the Assembly end the King, wich vanished all tragical fear of a civil war.
I Shall go now to joing my Dear Family, then towgater directely at Rome to emploi my self peacealy in the delightful Art of Prometeus. I shall take in hand at first the Dear record I intend for your Amiable Daughter. Mean time desireus of being honored with your Commands I’m Sir Your Most Ob Hul Ser

Joseph Ceracchi


P:S: I hope that Mr. Rittenhouse as find the drawings I did for the Mint at the Senate house.

